DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/24/2021. 
Claims 1-14 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 02/24/2021 are noted. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 16/157029 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

AIA  Notice

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0296660 A1 to Van De Laar et al. (Van De Laar).

Regarding Claim 14, Van De Laar discloses a method to determine the orientation of a sensor in a device relative to a host body, the method comprising the steps of: 
putting the device into sensor orientation calibration mode (para [0033], (0072] - operation of the user interface causes the device to enter into the calibration mode);  

detecting a dominate singular direction of motion (para [0089]-[0093] measurements are taken in only one direction, i.e. only c, the two coordinate vectors [ c].sub.A and [ c].sub.B, in general only provide information sufficient to resolve at most two degrees of freedom. This leaves one degree of freedom (v.sub.1, v.sub.2 or v.sub.3) in Equation 2, which can be resolved by the processor 104 making use of information on the rotation of the device 100 relative to the user about a vertical axis (in the world coordinate system) between the first and second measurements being taken); and 
orienting a frame of reference for the sensor in the dominate singular direction of motion detected (para [0091], [0094] - resolvability of the degrees of freedom is dependent on the representation of c in the reference frame of the user (i.e. the user's posture during the calibration procedure) and the actual relative orientation between the two reference frames (i.e. the accumulated rotation of the device 100 around a vertical axis (of the world coordinate system) in the period between it being aligned with the reference frame of the user and it being attached to the user's body); calculating the transformation matrix. Thus, provided the user or the operator comply with these restrictions, it is possible to compute the complete matrix for transforming subsequent measurements of acceleration obtained by the device 100 into the reference frame of the user).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0288870 to Donaldson in view of U.S. Patent Application Publication 2011/0148339 A1 to Wiggers. 

Regarding claim 1, Donaldson teaches a method for an electronic motion sensing device to calculate motion using motion data collected by a motion sensor, the method comprising the steps of (Abstract - determine activity and activity types, including gestures, from sensed motion signals using, for example. a wearable device (or carried device) and one or more motion sensors): 
collecting the motion data using the motion sensor (para [0029]-[0031]- receive motion signals from a motion sensor 202. An example of a motion sensor 202, is an accelerometer but can be any 
calculating output data using the motion data and combining the output data and the motion data to create combined data (para (0030]-[0031], [0039], [0041] rotation can be determined and then applied to the input stream of motion data, such as an accelerometer stream; estimate the current orientation for the wearable device, and determine a value of an
acceleration due to gravity, g, that should be applied to the wearable device for the current orientation; Signal extractor 612 is configured to extract intermediate motion signals from the raw acceleration signal; Signal extractor 612 includes  a number of decomposed signal generators 672 to 677, each of which is configured to generate an intermediate motion signal that can be used by motion characteristic identifier 690 to identify characteristics of the motion (e.g., features); intermediate motion signal  generator 620 is configured to operate to generate the intermediate motion signals, including stillness. Thus, decomposed signal generator 670 can be configured to determine a "stillness" signal as one of signals 640); comparing the combined data to known data patterns and determining an occurrence of a trigger event (para (0033], [0065] - usage data 242 can indicate a high level of activity if the wearable device is experiencing large amounts of motion as a user is running. However, the usage data may indicate a relatively low level of activity if the user is resting or sleeping; data represents reduced data spaces that can be compared against the data in classifier data arrangement 1146 to determine matches and to identify portions of activity in activities itself; the aggregation of the responses are used to classify and/or identify micro-activities and portions of activities that correspond to gestures or portions of motion). 



However, Wiggers teaches determining an occurrence of a trigger event and setting a frame of reference for the step of calculating the output data to be used by the electronic motion sensing device after the occurrence of the trigger event (para (0007), (0060)-(0062) - value of the feedback device is captured when the monitored electrical parameter or motor velocity or load velocity reaches or exceeds the determined value. A reference position for the motion axis is defined based on the captured value of the feedback device; reference position for the motion axis is defined when the monitored motor velocity or load velocity falls to or below the determined value; establishing relative reference frames for motion axes which can be automatically calibrated with respect to their fixed reference frames; axis is designed such that at least one fixed structural feature is provided in the system and a fixed reference frame is made with respect to the structure feature. The axis uses the fixed structural feature as an end-of-travel of the axis or as a hardstop for a homing routine.). It would have been obvious to one of ordinary skill in the art to combine the motion detection system taught by Donaldson with the frame of reference resetting taught by Wiggers since doing so would enhance the accuracy of the measurements by reducing errors form axis mis-calibration.


Regarding claim 3, Donaldson teaches calculating linear motion data and angular motion data from a sensor input or plurality of sensor inputs based on the frame of reference (para (0039)-(0042), (0056)-(0060)).

Regarding claim 6, Wiggers teaches reiterating the step of setting a frame of reference after every occurrence of the trigger event (para (0007), (0060)-(0062)).

Regarding claim 7, Wiggers teaches establishing a threshold used in determining the occurrence of the trigger event (para (0051)-(0054)). 

Regarding claim 8. Wiggers teaches the step of establishing a threshold includes the step of adjusting a sensitivity of the threshold based on a desired preference (para [0039)-(0043], [0051]-[0054)).

Regarding claim 9, Wiggers teaches the threshold is a value (para (0051)-(0054)).

Regarding claim 10, Wiggers teaches the threshold is a data pattern (para (0049)-(0050)).



Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0321097 A1 o Wilkiewicz et al. (Wilkiewicz) in view of U.S. Patent Application Publication 2012/0190455 A1 to Briggs. 

Regarding claim 11, Wilkiewicz discloses a method to generate a video of a screen output of a game on a first external computing device and a video feed from a camera of a second external computing device, the method comprising the steps of (Abstract - Generating in realtime multiple gameplay videos in a cloud computing network of a mobile game played on multiple mobile devices):

broadcasting a unique ID data and game progress data out and away from the first external computing device (para (0021)-(0023), (0029), (0062)-(0063)- Bianca enables live streaming of her video game before she starts playing or shortly afterward. Once Bianca enables live streaming of her video game, she receives a link to the live video of her game. Responsive to Bianca having the link, she can share it with her friends in a social network or send an email to her friends; Bianca is playing
the game, the player of her mobile phone captures the game state of the game into a gameplay state information file as the game progresses; based video system 200 receives mobile gameplay state information associated with a gameplay session of a mobile game from the player 120 of the client 110, renders the played mobile game based on the gameplay state information; a video game 602 is
played by four game players 120A-120D on their mobile devices. For each game player 120, the cloud-based video system 200 renders a gameplay video based on the gameplay state information from the game player, which describes the specific user actions (e.g., clicks, touches) and user/device information (e.g., user identifier); 
searching for unique ID data using the second external computing device (para (0022)-(0023), (0062)-(0065)- in response to the viewer selecting the gameplay of game player 120A); reading the game progress data to create an image on the second external computing device similar to that which is being played on the first external computing device (para (0022)-(0023), (0062)-(0065)- in response to the viewer selecting the gameplay of game player 120A, the cloud-based video system 200
renders a gameplay video 610A based on the gameplay state information captured by the mobile device of the player 120A; client 110 can be any type of computer device, such as a mobile telephone, personal digital assistant). 

Wilkewicz does not teach activating the camera on the second external computing device and capturing video using the camera; and overlaying the video captured by the camera over the image of the game being played on the first external computing device to generate a composite video. 

However, Briggs teaches broadcasting a unique ID data out and away from the first external computing device and searching for unique ID data using the second external computing device (para (0024)-(0025)- active tags 216 may periodically broadcast identifying information or a beacon that can be received by one or more mobile devices 108 within a particular gaming area; search, identify, or otherwise recognize or retrieve information associated with a particular tag using local or networked resources); activating the camera on the second external computing device and capturing video using the camera (para (0026), (0034)- user may use an integrated camera on the hand-held mobile device 108 to scan devices in the room. The jewelry box 700 may include a QR code that is processed by the hand-held mobile device 108 app to trigger an associated effect, such as an augmented reality (AR) video 716 that plays on the hand-held mobile device 108 and overlays the real-time view of the jewelry box 700 and surrounding elements; integrated camera on the hand-held mobile device 108 captures an image or video within the gaming environment that includes one or more tags 216 associated with gaming devices 104 as generally represented by block 30);
overlaying the video captured by the camera over the image of the game being played on the first external computing device to generate a composite video (para [0027], [0050] - QR code is processed by the user's hand-held mobile device 108 and triggers an AR video of a ghostly image superimposed on the real-time video view 416 being captured by the integrated camera of the hand-held mobile device 108; using augmented reality techniques, the jewelry box captured by the camera of the hand-held mobile device 108 may be digitally removed from the image displayed on the screen 
augmented reality gaming experience taught by Briggs since doing so would allow networked interaction of players and provide an enhanced gaming experience to the players.

Regarding claim 12, Briggs teaches the step of storing the composite video in memory of a second external computing device (para (0021], [0026]-(0031]).

Regarding claim 13, Wilkewicz teaches the step of streaming the composite video through a social media channel (para [0048]-(0051]:youtube).




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0288870 to Donaldson iv view of U.S. Patent Application Publication 2011/0148339 A1 to Wiggers and further in view of U.S. Patent Application Publication 2010/0013860 A1 to Mandella et al. (Mandella). 

Regarding claim 2, neither Donaldson nor Wiggers teaches the known patterns includes a jerk pattern being the average value of the absolute value of jerk over a set period of time optionally in one or more of the X, Y and Z directions of a cartesian space. However, Mandella teaches known patterns that includes a jerk pattern being the average value of the absolute value of jerk over a set period of time optionally in one or more of the X, Y and Z directions of a cartesian space (para [0072]-(0075], [0086]-(0090], [0161]-(0163]). It would have been obvious to one of ordinary skill in the art to modify .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0288870 to Donaldson in view of U.S. Patent Application Publication 2011/0148339 A1 to Wiggers and further in view of U.S. Patent Application Publication 2015/0105159 A1 to Palotas. 

Regarding claim 4, neither Donaldson nor Wiggers teaches using simplified binary values for the linear motion data and the angular motion data of move forward, move backward, move right, move left, turn right, turn left, move up, move down, tilt back, tilt forward, tilt right, tilt left. However, Palotas teaches using simplified binary values for linear motion data and angular motion data of move forward, move backward, move right, move left, turn right, turn left, move up, move down, tilt back, tilt forward, tilt right, tilt left (para [0026], [0058]-(0059], (0062], (0065]). It would have been obvious to one of ordinary skill in the art to modify the combination of Donaldson and Wiggers with those of Palotas since doing so would recognize gestures and generate binary input to applications.

Regarding claim 5, Palotas teaches mapping the simplified binary values and calculated motion data into common input controllers of existing games and software running on a host computer (para [0020]-(0023], [0058]-(0059], (0082]).


Conclusion
Claims 1-14 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715